DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s amendments and arguments, filed 5/24/2011, have overcome the outstanding rejections over the prior art.  All rejections of have been withdrawn. 
Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with BRIAN L. STENDER on 6/1/2021.

The application has been amended as follows: 
In the last line of Claim 9, the word “and” has been deleted and the words  --than for--  inserted therefor.
	In the first line of Claim 12, the text “Themethod” has been deleted and the text  --The method--  inserted therefor.
	In the last line of Claim 14, the word  --source--  has been inserted between the words “heat” and “does”.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Paprocki et al and Egoyants et al are the nearest prior art.  The prior art teaches an aerosol-generating device comprising different portions of aerosol-generating material that are heated at different rates or at different times from each other.  However, the prior art fails to disclose or suggest a method of generating an aerosol from an aerosol-generating substrate, wherein first and second portions of aerosol-generating substrate are subjected to temperature profiles comprising the steps as claimed in Claim 1.  The prior art also fails to suggest an aerosol-generating device configured to perform a method wherein first and second portions of aerosol-generating substrate are subjected to temperature profiles comprising the steps as claimed in as claimed in Claim 18.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DENNIS R CORDRAY whose telephone number is (571)272-8244.  The examiner can normally be reached on Monday-Friday 8 AM-5 PM (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abbas Rashid can be reached on (571) 270-7457.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DENNIS R CORDRAY/Primary Examiner, Art Unit 1748